IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-60090
                         Summary Calendar



LARRY ROCHELL SMITH,

                                         Plaintiff-Appellant,

versus

DON GRANT, Warden of Delta
Correctional Facility; OHAMZAH
BRIMAH, Doctor and Psychiatrist
at Delta Correctional Facility,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 4:99-CV-272-D-D
                        - - - - - - - - - -
                         December 14, 2001
Before DAVIS, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

     Larry Rochell Smith, Mississippi prisoner # 89754, appeals

from the district court’s order granting summary judgment in

favor of the defendants in Smith’s civil rights complaint brought

pursuant to 42 U.S.C. § 1983.   Smith argues that the appellees

were deliberately indifferent to his serious medical needs

because:   1) the Delta Correctional Facility (DCF) is not a

medically adequate or proper facility in which to incarcerate him

because of his mental condition; and 2) the treatment and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-60090
                                -2-

medications he received at DCF were inadequate to fully address

his mental condition.

     We have reviewed the record and the briefs of the parties,

and we conclude that the district court committed no reversible

error.   Smith’s allegations do not meet his burden of producing

evidence showing the existence of a genuine issue for trial

regarding deliberate indifference because they amount to no more

than disagreement with his medical treatment, a claim not

actionable under 42 U.S.C. § 1983.   See Varnado v. Lynaugh, 920

F.2d 320, 321 (5th Cir. 1991).   Accordingly, the district court’s

judgment is AFFIRMED.